Citation Nr: 1229930	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  09-03 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1982, from October 1984 to January 1985, from October 1987 to July 1991, and from January 1994 to September 1995.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for major depressive disorder, also claimed as PTSD.  A notice of disagreement was filed in May 2008 and a statement of the case was issued in October 2008, which included two issues of entitlement to service connection for major depressive disorder and entitlement to service connection for PTSD.  In December 2008, the Veteran filed a substantive appeal with regard to the PTSD issue, but did not perfect an appeal with regard to the major depressive disorder issue.  Thus, such issue is not currently in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

On July 30, 2010, the Veteran was issued notice of a scheduled September 21, 2010 Board hearing at the St. Petersburg RO.  The notice was returned as undeliverable and a forwarding address was provided.  On August 24, 2010, the Veteran was issued notice of the scheduled September 21, 2010 hearing at the new address and the notice was not returned as undeliverable.  The Veteran failed to appear at the hearing.  A December 2010 VA Report of Contact (which contains a different address) reflects that the Veteran reported that she was homeless, that she had not received notice of the Board hearing, and that she requested that the hearing be rescheduled.  While it is presumed that the Veteran received notice of the hearing as the August 24 notice was issued to the last known address of the Veteran (see Mindenhall v. Brown, 7 Vet. App. 271 (1994)), the Board notes that such notice was issued to the Veteran at the last known address less than 30 days prior to the scheduled hearing date.  See 38 C.F.R. § 19.76 (2011).

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  To ensure full compliance with due process requirements, based on all of the foregoing, a remand is necessary to schedule the Veteran for a Board hearing.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a personal hearing before a Veterans Law Judge at the St. Petersburg RO.  38 U.S.C.A. § 7107.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76.

The Veteran and her representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

